Citation Nr: 0108767	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  98-12 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for calcified 
hematoma, subperiosteal, middle third of right femur, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel

INTRODUCTION

The veteran had active military service from March 1944 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied an increased rating for the 
veteran's service-connected right thigh condition.  In May 
2000, a hearing was held before the undersigned, who is the 
Board Member making this decision and who was designated by 
the Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c).

In May 2000, the veteran filed a claim for a temporary 100 
percent rating pursuant to 38 C.F.R. § 4.30, arguing that his 
knee replacement and back surgery were the direct result of 
his service-connected right thigh disorder.  The RO has not 
previously adjudicated entitlement to service connection, on 
either a direct or secondary basis, for back or knee 
disorders, and it does not appear from the record that the 
temporary total convalescent rating claim has yet been 
addressed.  These claims are not inextricably intertwined 
with the increased rating issue before the Board.  See Parker 
v. Brown, 7 Vet. App. 116 (1994) (a claim is intertwined only 
if the RO would have to reexamine the merits of any denied 
claim which is pending on appeal before the Board under the 
pertinent law and regulations specifically applicable 
thereto).  Therefore, these three issues are referred to the 
RO for appropriate action. 


REMAND

The Board is not presently able to render a final decision in 
this appeal due to the need for additional evidentiary 
development.  A review of the October 1997 VA examination 
report reveals that that report is entirely inadequate for 
rating purposes.  The majority of the examination report 
appears to be comprised of answers to various questions, but 
what those questions are that were being answered is not 
indicated in the examination report.  Without knowing what 
questions were being answered by the examiner, it is 
impossible to make sense of the report or to use it for 
purposes of evaluating and assigning a rating for the 
veteran's service-connected right thigh disability.  This 
report should have been returned by the RO to the examiner as 
inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2000).  
As a consequence, a remand is required so that the RO may 
attempt to obtain a comprehensive report of the October 1997 
VA examination which includes the specific questions to which 
the examiner was responding.  

In addition, even if a complete copy of the October 1997 VA 
examination report can be obtained by the RO, a remand still 
is required in order to conduct an additional VA examination.  
It is not clear from the present record whether any of the 
veteran's symptoms and/or functional impairment is 
attributable to nonservice-connected disorders, as opposed to 
residuals of his service-connected right thigh injury.  The 
medical evidence shows that he has several other disorders 
that may be contributing to his symptoms.  In that regard, it 
is noted that, although the veteran has previously claimed 
that all of his medical disorders are related to his right 
thigh condition, service connection has been denied for the 
left leg and hips.  

Presently, the veteran's complaints include constant grinding 
pain, instability, and swelling of the right leg.  He states 
that he has been prescribed Loratab and Prednisone and given 
a cane to assist with walking as a result of the service-
connected right thigh condition, but the VA and private 
treatment records presently of record only show treatment for 
nonservice-connected disorders.  Therefore, because 
nonservice-connected condition(s) may or may not be 
contributing to the symptoms and/or functional impairment 
that the veteran is experiencing with respect to his right 
thigh disability, a medical assessment or opinion is required 
as to the amount of disability being caused solely by the 
service-connected condition, as opposed to that being caused 
by a nonservice-connected condition, so that an appropriate 
disability rating may be assigned.  See Waddell v. Brown, 5 
Vet.App. 454, 456-57 (1993) (the Board's evaluation cannot be 
fully informed without an examination which thoroughly 
describes the degree of disability attributable to the 
veteran's service-connected condition as opposed to 
nonservice-connected conditions).  Therefore, a remand to 
conduct an additional examination is required.  

Finally, it is noted that a remand is required in order to 
obtain all of the veteran's VA treatment records.  The 
veteran testified during the May 2000 Travel Board hearing 
that he continues to receive treatment at the VA Medical 
Center in Birmingham and at the VA Outpatient Clinic in 
Huntsville.  The last VA treatment records contained in the 
claims file, however, date only from 1997.  Accordingly, 
because VA records are considered to be part of the record on 
appeal since they are within the constructive possession of 
the Department, the RO must obtain and associate all of these 
records with the veteran's claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096 (to be codified at 38 U.S.C.A. § 5103A(c)(2)).  

Accordingly, this case is REMANDED for the following:

1.  Obtain a complete copy, if possible, 
of the October 1997 VA examination report 
which includes the questions that 
apparently were addressed and answered by 
the VA examiner.  

2.  Obtain and associate with the claims 
file copies of all of the veteran's 
medical records from the VA Medical 
Center in Birmingham and the VA 
Outpatient Clinic in Huntsville.

3.  After the above development has been 
completed, schedule the veteran for a VA 
examination to evaluate his right thigh 
disorder.  It is very important that the 
examiner be provided an opportunity to 
review the claims folder (or copies of 
pertinent medical records contained 
therein), and the examiner should 
indicate in the examination report that 
such review was completed.  Any tests or 
studies deemed necessary by the examiner 
should be conducted to ascertain exactly 
what residuals the veteran currently has 
as a result of the service-connected 
hematoma of the right femur.  The 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  If 
necessary, x-rays should be obtained.

All functional limitations resulting from 
the service-connected disorder are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the right thigh.  If there is 
no limitation of motion or function, or 
no objective indications of pain, such 
facts should be noted in the report.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), and the 
effectiveness of any pain medication or 
other treatment for relief of pain.  The 
examiner also should discuss the effect 
the veteran's right thigh disorder has 
upon his daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Finally, 
the examiner should render a medical 
opinion as to which symptoms and what 
functional impairment are attributable to 
the service-connected calcified hematoma, 
and what symptoms and functional 
impairment, if any, are attributable to 
any nonservice-connected condition.  If 
the examiner is unable to distinguish 
between the symptomatology and/or 
functional impairment attributable solely 
to the service-connected thigh condition, 
as opposed to the symptomatology and/or 
functional impairment attributable to a 
nonservice-connected condition, the 
examiner should so indicate and explain 
why.  

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO also should review the claims 
file in order to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), has been completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  

6.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for an increased rating 
for his right thigh disorder, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claims for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  Allow 
an appropriate period of time for 
response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is so informed.  The veteran has the 
right to submit additional evidence and argument on any 
matter the Board remands to a regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


